PER CURIAM.
Appellants appeal a final judgment and order on cross-motions for attorney’s fees and appellees/cross-appellants appeal the same. We hold that the trial court erred in finding that Gibson & Adams, P.A. violated the Public Records Act without finding it necessary to reach the issue of whether Gibson & Adams, P.A. is a public agency. The record does not contain competent, substantial evidence to support the conduct of Gibson & Adams, P.A., under the circumstances of appellee’s request, constituting a violation of sections 119.07(l)(a) and (b), Florida Statutes (1989). Accordingly, we reverse that part of the final judgment and the order on cross-motions for attorney’s fees finding appellee entitled to recover attorney’s fees as to the public records issues in Counts II and III of the third amended complaint.
Finding the three issues on cross-appeal present no error and do not require discussion, we affirm the cross-appeal.
DELL, C.J., and ANSTEAD and GLICKSTEIN, JJ., concur.